  8:14-cr-00147-LSC-SMB Doc # 131 Filed: 06/29/20 Page 1 of 1 - Page ID # 254



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:14CR147

       vs.
                                                    ORDER ON APPEARANCE FOR
MATTHEW MONIZ JR.,                                SUPERVISED RELEASE VIOLATION

                     Defendant.


      The defendant appeared before the Court on June 29, 2020 for a Preliminary
Hearing regarding Amended Petition for Offender Under Supervision [113]. Michael
Gooch represented the defendant. Christopher Ferretti represented the government.
      The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 1:00 p.m. on
August 13, 2020.


      IT IS SO ORDERED.

      Dated this 29th day of June, 2020.

                                                BY THE COURT:

                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
